   Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 1 of 13 PageID #:930




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

PATRICK PURSLEY,                                    )
                                                    )
       Plaintiff,                                   )       Case No: 3:18-cv-50040
                                                    )
               v.                                   )       Hon. Philip G. Reinhard
                                                    )
THE CITY OF ROCKFORD, et al.,                       )       Hon. Lisa A. Jensen
                                                    )
       Defendant.                                   )


                                 Agreed Confidentiality Order

       The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively “documents”), shall be subject to

this Order concerning Confidential Information as defined below. This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.
       2.      Confidential Information. As used in this Order, "Confidential Information"

means information designated as "CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER" by

the producing party that falls within one or more of the following categories: (a) information

prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

technical, commercial or financial information that the party has maintained as confidential; (d)

medical information concerning any individual; (e) personal identity information; (f) income tax

returns (including attached schedules and forms), W-2 forms and 1099 forms; (g) personnel or

                                                1
   Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 2 of 13 PageID #:930




employment records of a person who is not a party to the case; or (h) personnel files (excluding

disciplinary records) of parties to this case. Information or documents that are available to the

public may not be designated as Confidential Information.


       3.      Designation.

               (a)     A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER” on the document and on all copies in a manner

that will not interfere with the legibility of the document. As used in this Order, "copies"

includes electronic images, duplicates, extracts, summaries or descriptions that contain the

Confidential   Information.    The    marking    “CONFIDENTIAL           -   SUBJECT      TO

PROTECTIVE ORDER” shall be applied prior to or at the time of the documents are

produced or disclosed. Applying the marking “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” to a document does not mean that the document has any status

or protection by statute or otherwise except to the extent and for the purposes of this Order.

Any copies that are made of any documents marked “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” shall also be so marked, except that indices, electronic databases

or lists of documents that do not contain substantial portions or images of the text of marked

documents and do not otherwise disclose the substance of the Confidential Information are

not required to be marked.




                                                  2
    Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 3 of 13 PageID #:930




                  (b)       The designation of a document as Confidential Information is a

certification by an attorney or a party appearing pro se that the document contains

Confidential Information as defined in this order.1

         4.       Depositions

         Deposition testimony is protected by this Order only if designated as “CONFIDENTIAL

— SUBJECT TO PROTECTIVE ORDER” on the record at the time the testimony is taken. Such

designation shall be specific as to the portions that contain Confidential Information. Deposition

testimony so designated shall be treated as Confidential Information protected by this Order until

fourteen days after delivery of the transcript by the court reporter to any party or the witness.

Within fourteen days after delivery of the transcript, a designating party may serve a Notice of

Designation to all parties of record identifying the specific portions of the transcript that are

designated Confidential Information, and thereafter those portions identified in the Notice of

Designation shall be protected under the terms of this Order. The failure to serve a timely Notice

of Designation waives any designation of deposition testimony as Confidential Information that

was made on the record of the deposition, unless otherwise ordered by the Court.

         5.       Protection of Confidential Material.

                  (a)       General Protections. Confidential Information shall not be used or

         disclosed by the parties, counsel for the parties or any other persons identified in




1
 An Attorney who reviews the documents and designates them as CONFIDENTIAL – SUBJECT TO PROTECTIVE
ORDER must be admitted to the Bar of at least one state but need not be admitted to practice in the Northern District
of Illinois unless the lawyer is appearing generally in the case on behalf of a party. By designating documents
confidential pursuant to this Order, counsel submits to the jurisdiction and sanctions of this Court on the subject matter
of the designation.

                                                            3
Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 4 of 13 PageID #:930




   subparagraph (b) for any purpose whatsoever other than in this litigation, including any

   appeal thereof.

          (b)        Limited Third-Party Disclosures. The parties and counsel for the parties

   shall not disclose or permit the disclosure of any Confidential Information to any third

   person or entity except as set forth in subparagraphs (1)-(9). Subject to these requirements,

   the following categories of persons may be allowed to review Confidential Information:
          (1)        Counsel. Counsel for the parties and employees of counsel who have
                     responsibility for the action;
          (2)        Parties. Individual parties and employees of a party but only to the extent
                     counsel determines in good faith that the employee's assistance is
                     reasonably necessary to the conduct of the litigation in which the
                     information is disclosed;
          (3)        The Court and its personnel;
          (4)        Court Reporters and Recorders. Court reporters and recorders engaged
                     for depositions;
          (5)        Contractors. Those persons specifically engaged for the limited purpose
                     of making copies of documents or organizing or processing documents,
                     including outside vendors hired to process electronically stored documents;
          (6)        Consultants and Experts. Consultants, investigators, or experts
                     employed by the parties or counsel for the parties to assist in the
                     preparation and trial of this action but only after such persons have
                     completed the certification contained in Attachment A, Acknowledgment
                     of Understanding and Agreement to Be Bound;
          (7)        Witnesses at depositions. During their depositions, witnesses in this action
                     to whom disclosure is reasonably necessary. Witnesses shall not retain a
                     copy of documents containing Confidential Information, except witnesses
                     may receive a copy of all exhibits marked at their depositions in connection
                     with review of the transcripts. Pages of transcribed deposition testimony or
                     exhibits to depositions that are designated as Confidential Information
                     pursuant to the process set out in this Order must be separately bound by
                     the court reporter and may not be disclosed to anyone except as permitted
                     under this Order;
          (8)        Author or recipient. The author or recipient of the document (not
                     including a person who received the document in the course of litigation);
                     and
                                               4
   Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 5 of 13 PageID #:930




               (9)     Others by Consent. Other persons only by written consent of the
                       producing party or upon order of the Court and on such conditions as may
                       be agreed or ordered.
               (c)     Control of Documents. Counsel for the parties shall make reasonable

 efforts to prevent unauthorized or inadvertent disclosure of Confidential Information.

 Counsel shall maintain the originals of the forms signed by persons acknowledging their

 obligations under this Order for a period of three years after the termination of the case.


       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the document;

provided, however, that a failure to serve a timely Notice of Designation of deposition testimony

as required by this Order, even if inadvertent, waives any protection for deposition testimony. If a

party designates a document as Confidential Information after it was initially produced, the

receiving party, on notification of the designation, must make a reasonable effort to assure that the

document is treated in accordance with the provisions of this Order. No party shall be found to

have violated this Order for failing to maintain the confidentiality of material during a time when

that material has not been designated Confidential Information, even where the failure to so

designate was inadvertent and where the material is subsequently designated Confidential

Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as Confidential

Information in connection with a motion, brief or other submission to the Court must comply with

LR 26.2.




                                                 5
   Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 6 of 13 PageID #:930




       8.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to ' challenge by

any party. The following procedure shall apply to any such challenge.

        (a)    Meet and Confer. A party challenging the designation of Confidential Information

must do so in good faith and must begin the process by conferring directly with counsel for the

designating party. In conferring, the challenging party must explain the basis for its belief that the

confidentiality designation was not proper and must give the designation, and, if no change in

designation is offered, to explain the basis for the designation. The designating party must respond

to the challenge within five (5 business days.

        (b)    Judicial Intervention. A party that elects to challenge a confidentiality designation

may file and serve a motion that identifies the challenged material and sets forth in detail the basis

for the challenge. Each such motion must be accompanied by a competent declaration that affirms

that the movant has complied with the meet and confer requirements of this procedure. The burden

of persuasion in any such challenge proceeding shall be on the designating party. Until the Court

rules on the challenge, all parties shall continue to treat the materials as Confidential Information

under the terms of this Order.

       10.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or


                                                 6
    Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 7 of 13 PageID #:930




any action or agreement of a party under this Order limits the Court's power to make orders

concerning the disclosure of documents produced in discovery or at trial.

            11.   Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or hearing.

A party that intends to present or that anticipates that another party may present Confidential

Information at a hearing or trial shall bring that issue to the Court's and parties' attention by motion

or in a pretrial memorandum without disclosing the Confidential Information. The Court may

thereafter make such orders as are necessary to govern the use of such documents or information

at trial.
            12.   Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.


                  (a)   If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order. Such

notification must include a copy of the subpoena or court order.

                  (b)   The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is the subject of this Order. In addition, the receiving party must deliver

a copy of this Order promptly to the party in the other action that caused the subpoena to issue.




                                                   7
   Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 8 of 13 PageID #:930




                (c)     The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the part has in its possession, custody

or control Confidential Information by the other party to this case.


        13.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

        14.     Obligations on Conclusion of Litigation.

                (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                (b)     Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, the parties shall destroy

documents containing Confidential Information and certify the fact of destruction. The parties shall

not be required to locate, isolate and return e-mails (including attachments to e-mails) that may

include Confidential Information, or Confidential Information contained in deposition transcripts

or drafts or final expert reports.



                                                  8
   Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 9 of 13 PageID #:930




               (c)     Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court including

those filed under seal. Any retained Confidential Information shall continue to be protected under

this Order. An attorney may use is or her work product in subsequent litigation, provided that its

use does not disclose or use Confidential Information.

               (d)     Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         15.   Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

         16.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any document or material

designated Confidential Information by counsel or the parties is entitled to protection under Rule

26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on

a specific document or issue.




                                                 9
  Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 10 of 13 PageID #:930




         17.   Persons Bound. This Order shall take effect when entered and shall be binding upon

all counsel of record and their law firms, the parties, and persons made subject to this Order by its

terms.
         So Ordered.




                                                 10
  Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 11 of 13 PageID #:930




Dated: 1//2019                                    ______________________________
                                                     _______________________ ________
                                                     U.S. Magistrate Judge

  WE SO MOVE                                         WE SO MOVE
  and agree to abide by the                          and agree to abide by the
  terms of this Order                                terms of this Order

  s/Alison R. Leff                                   s/Amanda L. Kozar
  Signature                                          Signature

  Alison R. Leff                                     Amanda L. Kozar
  Printed Name                                       Printed Name

  Counsel for: Plaintiff                             Counsel for: Daniel Gunnell, Peter
                                                     Striupaitis, and Jack Welty

  WE SO MOVE                                         WE SO MOVE
  and agree to abide by the                          and agree to abide by the
  terms of this Order                                terms of this Order

  s/Ifeanyichukwu C. Mogbana                         s/Michael F. Iasparro
  Signature                                          Signature

  Ifeanyichukwu C. Mogbana                           Michael F. Iasparro
  Printed Name                                       Printed Name

  Counsel for: City of Rockford and Charlene         Counsel for: Ron Gallardo, John Genens,
  Getty                                              Jeff Houde, Sam Pobjecky, Mark Schmidt,
                                                     Greg Hanson, and Jim Bowman

  WE SO MOVE                                         WE SO MOVE
  and agree to abide by the                          and agree to abide by the
  terms of this Order                                terms of this Order

  s/Joel M. Huotari                                  s/Robert C. Pottinger
  Signature                                          Signature

  Joel M. Huotari                                    Robert C. Pottinger
  Printed Name                                       Printed Name

  Counsel for: Christine Bishop, Bruce Scott, Doug   Counsel for: City Administrator for the City
  Williams, Stephen Pirages, and Jim Barton          of Rockford, Special Representative for the
                                                     Estates of Howard Forrester, Gary Reffett,
                                                     and David Ekedahl




                                                11
  Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 12 of 13 PageID #:930




                                        ATTACHMENT A

                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS

                                                       )
                                                       )       Civil No.
       Plaintiff                                       )
                                                       )
                                                       )
                                                       )
                                                       )
                                                       )
       Defendant                                       )



                                   ACKNOWLEDGMENT
                                         AND
                                 AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Confidentiality

Order dated ___________________ in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to

the jurisdiction of the United States District Court for the • Northern District of Illinois in matters

relating to the Confidentiality Order and understands that the terms of the Confidentiality Order

obligate him/her to use materials designated as Confidential Information in accordance with the

Order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm or concern.




                                                  12
  Case: 3:18-cv-50040 Document #: 155 Filed: 12/02/19 Page 13 of 13 PageID #:930




        The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.


Name:          _____________________________________________

Job Title:     ____________________________________________

Employer:      ____________________________________________

Business Address:             ________________________________


                              ________________________________


                              ________________________________


Date: _________________       _________________________________

                              Signature
